Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made by and between MEDECISION,
INC., a Pennsylvania corporation (the “Company”) and TIMOTHY W. WALLACE
(“Consultant”).

 

WHEREAS, the Company desires to retain Consultant to provide certain services
described herein, and Consultant is willing to be so retained, subject to the
terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

 


1.             DURATION OF AGREEMENT.  CONSULTANT’S SERVICE UNDER THIS AGREEMENT
WILL COMMENCE ON THE DATE THIS AGREEMENT IS EXECUTED AND WILL CONTINUE UNTIL
TERMINATED BY EITHER PARTY.  EITHER PARTY MAY TERMINATE CONSULTANT’S ENGAGEMENT
WITH THIRTY DAYS ADVANCE WRITTEN NOTICE.


 


2.             SERVICES.  CONSULTANT IS HEREBY RETAINED TO SERVE AS THE
COMPANY’S PRESIDENT, ON AN INTERIM BASIS PENDING THE EMPLOYMENT OF A PRESIDENT
(WHO MAY BE CONSULTANT), REPORTING DIRECTLY TO THE COMPANY’S CHIEF EXECUTIVE
OFFICER OR AS OTHERWISE DIRECTED BY THE BOARD OF DIRECTORS (THE “BOARD”). 
CONSULTANT WILL PERFORM SUCH DUTIES AS MAY BE CUSTOMARILY INCIDENT TO THE
POSITION OF PRESIDENT AND SUCH OTHER DUTIES AS MAY REASONABLY BE ASSIGNED TO HIM
FROM TIME TO TIME BY THE BOARD; PROVIDED, HOWEVER, THAT CONSULTANT WILL NEITHER
BE REQUIRED NOR PERMITTED TO PARTICIPATE IN THE PREPARATION OF THE FINANCIAL
STATEMENTS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY.  IT IS EXPECTED
THAT, FOR THE DURATION OF THIS ENGAGEMENT, THE PERFORMANCE OF SERVICES FOR THE
COMPANY WILL CONSUME SUBSTANTIALLY ALL OF CONSULTANT’S BUSINESS TIME. 
CONSULTANT THEREFORE AGREES NOT TO ACCEPT OTHER ENGAGEMENTS OR ENGAGE IN OTHER
ACTIVITIES THAT WILL INTERFERE WITH HIS PERFORMANCE OF SERVICES HEREUNDER.


 


3.             FEES.


 


3.1.        IN EXCHANGE FOR HIS SERVICES HEREUNDER, THE COMPANY WILL PAY
CONSULTANT A RETAINER OF $6,500 PER WEEK.  SUCH AMOUNT WILL BE PAID IN ARREARS,
WITHIN SEVEN DAYS FOLLOWING THE COMPLETION OF THE APPLICABLE WEEK.


 


3.2.        TO THE EXTENT CONSULTANT CONTINUES TO SERVE AS A MEMBER OF THE BOARD
DURING HIS PERIOD OF SERVICE HEREUNDER AND, BUT FOR HIS ENGAGEMENT HEREUNDER,
WOULD BE ENTITLED TO RECEIVE CASH COMPENSATION FOR SUCH BOARD SERVICE, THE
COMPANY WILL MAKE ADDITIONAL PAYMENTS TO CONSULTANT HEREUNDER IN THE SAME
AMOUNT(S), AT THE SAME TIME(S) AND SUBJECT TO THE SAME CONDITIONS AS THE
DIRECTORS’ FEES (EXCLUDING, FOR THIS PURPOSE, FEES PAYABLE FOR SERVICE ON A
COMMITTEE OF THE BOARD) THAT WOULD OTHERWISE BE PAYABLE TO HIM UNDER THE
COMPANY’S DIRECTOR COMPENSATION POLICIES AND PRACTICES, AS IN EFFECT FROM TIME
TO TIME.


 


4.             INDEPENDENT CONTRACTOR STATUS.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT CONSULTANT WILL ACT STRICTLY IN A PROFESSIONAL CONSULTING CAPACITY AS AN
INDEPENDENT CONTRACTOR FOR ALL PURPOSES, INCLUDING WITHOUT LIMITATION, FEDERAL,
STATE AND LOCAL WITHHOLDING, EMPLOYMENT AND PAYROLL TAX PURPOSES, AND WILL NOT
BE CONSIDERED AN EMPLOYEE OF THE COMPANY.  CONSULTANT FURTHER ACKNOWLEDGES THAT
HE WILL NOT BE ELIGIBLE TO PARTICIPATE IN ANY RETIREMENT, WELFARE, OR OTHER
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT MAINTAINED BY THE COMPANY OR ITS AFFILIATES
AND AGREES NOT TO CLAIM ANY SUCH BENEFITS, WHETHER OR NOT THIS INDEPENDENT
CONTRACTOR RELATIONSHIP IS RE-CHARACTERIZED BY A COURT OR TAXING AUTHORITY AS AN
EMPLOYMENT RELATIONSHIP.  CONSULTANT WILL TIMELY DEPOSIT ALL TAXES REQUIRED TO
BE PAID WITH RESPECT TO COMPENSATION EARNED BY HIM FOR THE PERFORMANCE OF
SERVICES FOR THE COMPANY OR ITS AFFILIATES, AND WILL INDEMNIFY THE COMPANY AND
ITS AFFILIATES (INCLUDING, FOR THIS PURPOSE, THE OFFICERS AND DIRECTORS OF THE
COMPANY AND ITS


 

--------------------------------------------------------------------------------



 


SUBSIDIARIES) FROM ALL CLAIMS, INTEREST OR PENALTIES RELATING TO ANY ALLEGED
FAILURE TO WITHHOLD AND/OR REMIT SUCH TAXES ON HIS BEHALF.


 


5.             OFFICE SPACE, EQUIPMENT AND EXPENSES.  WHILE PERFORMING SERVICES
AT A COMPANY FACILITY, APPROPRIATE OFFICE SPACE, OFFICE EQUIPMENT AND
SECRETARIAL SUPPORT WILL BE PROVIDED TO CONSULTANT BY THE COMPANY.  THE COMPANY
WILL ALSO REIMBURSE CONSULTANT FOR REASONABLE BUSINESS TRAVEL AND BUSINESS
ENTERTAINMENT EXPENSES INCURRED DIRECTLY IN CONNECTION WITH HIS PERFORMANCE OF
SERVICES FOR THE COMPANY, UPON SUBMISSION OF PROPER RECEIPTS.  EXCEPT AS
OTHERWISE DESCRIBED ABOVE, CONSULTANT WILL BE RESPONSIBLE FOR HIS OWN BUSINESS
EXPENSES.


 


6.             TERMINATION OF ENGAGEMENT.  IF CONSULTANT’S ENGAGEMENT WITH THE
COMPANY CEASES FOR ANY REASON, THE COMPANY’S OBLIGATION TO CONSULTANT WILL BE
LIMITED SOLELY TO THE PAYMENT OF ANY AMOUNTS THAT HAVE BEEN BECOME PAYABLE UNDER
SECTION 3 THROUGH THE DATE OF SUCH CESSATION, BUT WHICH THEN REMAIN UNPAID.  ALL
COMPENSATION WILL CEASE AT THE TIME OF SUCH CESSATION AND CONSULTANT AGREES THE
COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION BY REASON OF HIS SERVICE
HEREUNDER OR THE CESSATION OF THAT SERVICE.


 


7.             PROPRIETARY MATTER.  EXCEPT AS PERMITTED OR DIRECTED BY THE
COMPANY, CONSULTANT WILL NOT DURING HIS ENGAGEMENT BY THE COMPANY OR AT ANY TIME
THEREAFTER DIVULGE, FURNISH, DISCLOSE OR MAKE ACCESSIBLE (OTHER THAN IN THE
ORDINARY COURSE OF THE BUSINESS OF THE COMPANY) TO ANYONE FOR USE IN ANY WAY ANY
CONFIDENTIAL, SECRET, OR PROPRIETARY KNOWLEDGE OR INFORMATION OF THE COMPANY
(“PROPRIETARY MATTER”) WHICH CONSULTANT HAS ACQUIRED OR BECOME ACQUAINTED WITH
OR WILL ACQUIRE OR BECOME ACQUAINTED WITH, WHETHER DEVELOPED BY HIMSELF OR BY
OTHERS, INCLUDING, BUT NOT LIMITED TO, ANY TRADE SECRETS, CONFIDENTIAL OR SECRET
DESIGNS, PROCESSES, FORMULAE, SOFTWARE OR COMPUTER PROGRAMS, PLANS, DEVICES OR
MATERIAL (WHETHER OR NOT PATENTED OR PATENTABLE, COPYRIGHTED OR COPYRIGHTABLE)
DIRECTLY OR INDIRECTLY USEFUL IN ANY ASPECT OF THE BUSINESS OF THE COMPANY, ANY
CONFIDENTIAL CUSTOMER, DISTRIBUTOR OR SUPPLIER LISTS OF THE COMPANY, ANY
CONFIDENTIAL OR SECRET DEVELOPMENT OR RESEARCH WORK OF THE COMPANY, OR ANY OTHER
CONFIDENTIAL, SECRET OR NON-PUBLIC ASPECTS OF THE BUSINESS OF THE COMPANY. 
CONSULTANT ACKNOWLEDGES THAT THE PROPRIETARY MATTER CONSTITUTES A UNIQUE AND
VALUABLE ASSET OF THE COMPANY ACQUIRED AT GREAT TIME AND EXPENSE BY THE COMPANY,
AND THAT ANY DISCLOSURE OR OTHER USE OF THE PROPRIETARY MATTER OTHER THAN FOR
THE SOLE BENEFIT OF THE COMPANY WOULD BE WRONGFUL AND WOULD CAUSE IRREPARABLE
HARM TO THE COMPANY.  BOTH DURING AND AFTER HIS ENGAGEMENT BY THE COMPANY,
CONSULTANT WILL REFRAIN FROM ANY ACTS OR OMISSIONS THAT WOULD REDUCE THE VALUE
OF PROPRIETARY MATTER TO THE COMPANY.  THE FOREGOING OBLIGATIONS OF
CONFIDENTIALITY, HOWEVER, WILL NOT APPLY TO ANY KNOWLEDGE OR INFORMATION WHICH
IS NOW PUBLISHED OR WHICH SUBSEQUENTLY BECOMES GENERALLY PUBLICLY KNOWN, OTHER
THAN AS A DIRECT OR INDIRECT RESULT OF THE BREACH OF THIS AGREEMENT BY
CONSULTANT.


 


8.             VENTURES.  IF, DURING THE TERM OF THIS AGREEMENT, CONSULTANT IS
ENGAGED IN OR ASSOCIATED WITH THE PLANNING OR IMPLEMENTING OF ANY PROJECT,
PROGRAM OR VENTURE INVOLVING THE COMPANY AND A THIRD PARTY OR PARTIES, ALL
RIGHTS IN THE PROJECT, PROGRAM OR VENTURE WILL BELONG TO THE COMPANY AND WILL
CONSTITUTE A CORPORATE OPPORTUNITY BELONGING EXCLUSIVELY TO THE COMPANY.  EXCEPT
AS EXPRESSLY APPROVED IN WRITING BY THE COMPANY, CONSULTANT WILL NOT BE ENTITLED
TO ANY INTEREST IN SUCH PROJECT, PROGRAM OR VENTURE OR TO ANY COMMISSION,
FINDER’S FEE OR OTHER COMPENSATION IN CONNECTION THEREWITH, OTHER THAN THE
COMPENSATION TO BE PAID TO CONSULTANT AS PROVIDED IN THIS AGREEMENT.


 


9.             PROTECTIVE PROVISIONS.


 


9.1.1.     COMPETITIVE ACTIVITIES.  DURING HIS SERVICE TO THE COMPANY AS A
CONSULTANT OR EMPLOYEE AND FOR ONE YEAR THEREAFTER, CONSULTANT WILL NOT IN THE
CONTINENTAL UNITED STATES OF AMERICA, DIRECTLY OR INDIRECTLY, EITHER AS AN
EMPLOYEE, EMPLOYER, CONSULTANT, AGENT, PRINCIPAL, PARTNER, STOCKHOLDER,
CORPORATE OFFICER, DIRECTOR, OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE
CAPACITY, ENGAGE OR PARTICIPATE IN ANY BUSINESS ENGAGED IN THE PROVISION OF
INTEGRATED MEDICAL MANAGEMENT SERVICES, TECHNOLOGY-BASED


 


2

--------------------------------------------------------------------------------



 


CLINICAL DECISION SUPPORT OR TRANSACTION MANAGEMENT SOLUTIONS TO MANAGED CARE OR
OTHER PAYERS (A “COMPETING BUSINESS”).  NOTWITHSTANDING THE FOREGOING,
CONSULTANT MAY HOLD UP TO 2% OF THE OUTSTANDING SECURITIES OF ANY CLASS OF ANY
PUBLICLY-TRADED SECURITIES OF ANY COMPANY.


 


9.1.2.       SOLICITATION OF CUSTOMERS AND EMPLOYEES.  DURING HIS ENGAGEMENT BY
THE COMPANY AND FOR ONE YEAR THEREAFTER, CONSULTANT WILL NOT, EITHER DIRECTLY OR
INDIRECTLY, ON HIS OWN BEHALF OR IN THE SERVICE OR ON BEHALF OF OTHERS:


 

(A)           SOLICIT, DIVERT OR APPROPRIATE, OR ATTEMPT TO SOLICIT, DIVERT OR
APPROPRIATE, TO ANY COMPETING BUSINESS ANY CUSTOMER OR CLIENT OF THE COMPANY, OR
ANY PERSON OR ENTITY WHOSE ACCOUNT HAS BEEN SOLICITED BY THE COMPANY;

 

(B)           INFLUENCE OR ATTEMPT TO INFLUENCE ANY PERSON TO TERMINATE OR
MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY, DISTRIBUTORSHIP OR OTHER ARRANGEMENT
WITH THE COMPANY; OR

 

(C)           EMPLOY OR RETAIN ANY PERSON WHO HAS RESIGNED OR BEEN TERMINATED
FROM EMPLOYMENT OR ENGAGEMENT AS AN EMPLOYEE, CONSULTANT, AGENT OR DISTRIBUTOR
OF THE COMPANY WITHIN THE PRECEDING 12 MONTHS.

 


9.2.          ACKNOWLEDGEMENTS.  CONSULTANT ACKNOWLEDGES THAT THE PROVISIONS OF
SECTION 8 (THE “RESTRICTIVE COVENANTS”) ARE REASONABLE AND NECESSARY TO PROTECT
THE LEGITIMATE INTERESTS OF THE COMPANY AND ITS AFFILIATES, THAT THE DURATION
AND GEOGRAPHIC SCOPE OF THE RESTRICTIVE COVENANTS ARE REASONABLE GIVEN THE
NATURE OF THIS AGREEMENT AND HIS RELATIONSHIP WITH THE COMPANY, AND THAT THE
COMPANY WOULD NOT ENTER INTO THIS AGREEMENT OR OTHERWISE RETAIN CONSULTANT
UNLESS CONSULTANT AGREES TO BE BOUND BY THE RESTRICTIVE COVENANTS.


 


9.3.          REMEDIES AND ENFORCEMENT UPON BREACH.


 


9.3.1.      SPECIFIC ENFORCEMENT.  CONSULTANT ACKNOWLEDGES THAT ANY BREACH BY
HIM, WILLFULLY OR OTHERWISE, OF THE RESTRICTIVE COVENANTS WILL CAUSE CONTINUING
AND IRREPARABLE INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY.  CONSULTANT WILL NOT, IN ANY ACTION OR PROCEEDING TO ENFORCE
ANY OF THE PROVISIONS OF THIS AGREEMENT, ASSERT THE CLAIM OR DEFENSE THAT SUCH
AN ADEQUATE REMEDY AT LAW EXISTS.  IN THE EVENT OF ANY BREACH BY CONSULTANT OF
THE RESTRICTIVE COVENANTS, THE COMPANY WILL BE ENTITLED TO INJUNCTIVE OR OTHER
SIMILAR EQUITABLE RELIEF IN ANY COURT, WITHOUT ANY REQUIREMENT THAT A BOND OR
OTHER SECURITY BE POSTED, AND THIS AGREEMENT WILL NOT IN ANY WAY LIMIT REMEDIES
OF LAW OR IN EQUITY OTHERWISE AVAILABLE TO THE COMPANY.


 


9.3.2.      JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT ANY OF THE
RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS UNENFORCEABLE BECAUSE OF THE
DURATION OR GEOGRAPHICAL SCOPE OF SUCH PROVISION, SUCH COURT WILL HAVE THE POWER
TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH PROVISION WILL THEN BE
ENFORCEABLE.


 


9.3.3.      ACCOUNTING.  IF CONSULTANT BREACHES ANY OF THE RESTRICTIVE
COVENANTS, THE COMPANY WILL HAVE THE RIGHT AND REMEDY TO REQUIRE CONSULTANT TO
ACCOUNT FOR AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS, MONIES,
ACCRUALS, INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY CONSULTANT AS THE
RESULT OF SUCH BREACH.  THIS RIGHT AND REMEDY WILL BE IN ADDITION TO, AND NOT IN
LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY UNDER LAW OR IN
EQUITY.


 


9.3.4.      ENFORCEABILITY.  IF ANY COURT HOLDS THE RESTRICTIVE COVENANTS
UNENFORCEABLE BY REASON OF THEIR BREADTH OR SCOPE OR OTHERWISE, IT IS THE
INTENTION OF THE PARTIES HERETO THAT SUCH DETERMINATION NOT BAR OR IN ANY WAY
AFFECT THE RIGHT OF THE COMPANY TO THE RELIEF PROVIDED ABOVE IN THE COURTS OF
ANY OTHER JURISDICTION WITHIN THE GEOGRAPHIC SCOPE OF THE RESTRICTIVE COVENANTS.


 


3

--------------------------------------------------------------------------------



 


9.3.5.      DISCLOSURE OF RESTRICTIVE COVENANTS.  CONSULTANT AGREES TO DISCLOSE
THE EXISTENCE AND TERMS OF THE RESTRICTIVE COVENANTS TO ANY PERSON THAT
CONSULTANT MAY PERFORM SERVICES FOR DURING THE ONE YEAR PERIOD FOLLOWING THE
TERMINATION OF HIS ENGAGEMENT WITH THE COMPANY.


 


9.3.6.      EXTENSION OF RESTRICTED PERIOD.  IF CONSULTANT BREACHES SECTION 9.1,
THE RESTRICTIONS CONTAINED IN THAT SECTION WILL BE EXTENDED FOR A PERIOD EQUAL
TO THE PERIOD THAT CONSULTANT WAS IN BREACH.


 


9.3.7.      APPLICATION FOLLOWING TERMINATION.  THE RESTRICTIVE COVENANTS WILL
CONTINUE TO APPLY FOLLOWING ANY TERMINATION OF CONSULTANT’S ENGAGEMENT WITHOUT
REGARD TO THE REASON FOR THAT TERMINATION AND WITHOUT REGARD TO WHETHER THAT
TERMINATION WAS INITIATED BY CONSULTANT OR THE COMPANY.


 


10.           MISCELLANEOUS.


 


10.1.        OTHER AGREEMENTS.  CONSULTANT REPRESENTS AND WARRANTS TO THE
COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER
TO WHICH HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HIS EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
CONSULTANT’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY CONSULTANT OF SERVICES FOR THE COMPANY.


 


10.2.        SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN THIS AGREEMENT TO
ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, SALE OF
STOCK OR OTHERWISE.  THE DUTIES OF CONSULTANT HEREUNDER ARE PERSONAL TO
CONSULTANT AND MAY NOT BE ASSIGNED BY HIM.


 


10.3.        GOVERNING LAW AND ENFORCEMENT.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.  ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT WILL BE INSTITUTED IN A STATE OR
FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA, AND CONSULTANT AND THE
COMPANY HEREBY CONSENT TO THE PERSONAL AND EXCLUSIVE JURISDICTION OF SUCH
COURT(S) AND HEREBY WAIVE ANY OBJECTION(S) THAT THEY MAY HAVE TO PERSONAL
JURISDICTION, THE LAYING OF VENUE OF ANY SUCH PROCEEDING AND ANY CLAIM OR
DEFENSE OF INCONVENIENT FORUM.


 


10.4.        WAIVERS.  THE WAIVER BY EITHER PARTY OF ANY RIGHT HEREUNDER OR OF
ANY BREACH BY THE OTHER PARTY WILL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT
HEREUNDER OR OF ANY OTHER BREACH BY THE OTHER PARTY.  NO WAIVER WILL BE DEEMED
TO HAVE OCCURRED UNLESS SET FORTH IN WRITING.  NO WAIVER WILL CONSTITUTE A
CONTINUING WAIVER UNLESS SPECIFICALLY STATED, AND ANY WAIVER WILL OPERATE ONLY
AS TO THE SPECIFIC TERM OR CONDITION WAIVED.


 


10.5.        SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW.  HOWEVER, IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WILL NOT AFFECT ANY OTHER PROVISION, AND THIS AGREEMENT WILL BE REFORMED,
CONSTRUED AND ENFORCED AS THOUGH THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION
HAD NEVER BEEN HEREIN CONTAINED.


 


10.6.        SURVIVAL.  THE PROVISIONS OF THIS AGREEMENT WILL SURVIVE THE
CESSATION OF CONSULTANT’S ENGAGEMENT TO THE EXTENT NECESSARY TO FULFILL THEIR
PURPOSES AND INTENT.


 


10.7.        NOTICES.  ANY NOTICE OR COMMUNICATION REQUIRED OR PERMITTED UNDER
THIS AGREEMENT WILL BE MADE IN WRITING AND (A) SENT BY OVERNIGHT COURIER,
(B) MAILED BY OVERNIGHT U.S. EXPRESS MAIL, RETURN RECEIPT REQUESTED OR (C) SENT
BY TELECOPIER.  ANY NOTICE OR COMMUNICATION TO


 


4

--------------------------------------------------------------------------------



 


CONSULTANT WILL BE SENT TO THE ADDRESS CONTAINED IN HIS PERSONNEL FILE.  ANY
NOTICE OR COMMUNICATION TO THE COMPANY WILL BE SENT TO THE COMPANY’S PRINCIPAL
CONSULTANT OFFICERS, TO THE ATTENTION OF ITS CHIEF CONSULTANT OFFICER. 
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY CHANGE THE ADDRESS FOR NOTICES
OR COMMUNICATIONS HEREUNDER BY PROVIDING WRITTEN NOTICE TO THE OTHER IN THE
MANNER SPECIFIED IN THIS PARAGRAPH.


 


10.8.        ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS,
AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE RELATING TO THE SUBJECT MATTER. 
THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO.


 


10.9.        SECTION HEADINGS.  THE HEADINGS OF SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


10.10.      COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS (INCLUDING BY FACSIMILE SIGNATURE), EACH OF WHICH WILL BE DEEMED TO
BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Consultant has executed this Agreement, in each
case on April 21, 2008.

 

 

MEDecision, Inc.

 

 

 

/s/ David St. Clair

 

By:

David St. Clair

 

Title:

CEO

 

 

 

 

 

Timothy W. Wallace

 

 

 

 

 

/s/ Timothy W. Wallace

 

5

--------------------------------------------------------------------------------